Case 1:20-cv-05770-JMF Document 76-24 Filed 08/07/20 Page 1 of 3




                    Exhibit 24
        Case 1:20-cv-05770-JMF Document 76-24 Filed 08/07/20 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  STATE OF NEW YORK, et al.,

                         Plaintiffs,

              v.                                      20 Civ. 5770 (JMF)

  DONALD J. TRUMP, in his official                    DECLARATION OF MONTEREY
  capacity as President of the United                 COUNTY HEALTH DIRECTOR ELSA
  States, et al.,                                     JIMENEZ

                         Defendants.




Pursuant to 28 U.S.C. § 1746(2), I, ELSA JIMENEZ, hereby declare as follows:

I, Elsa M. Jimenez, declare as follows:

    1. I am the Director of the Monterey County Health Department. I have a Master of
Public Health degree from San Jose State University and have worked to ensure the health of
Monterey County residents for nearly 20 years. Since 2001, I have served in a variety of
program, management, and administrative roles in the areas of chronic and communicable
disease prevention, injury prevention, building community capacity for health and well-being,
and eradicating the social determinants of poor health.

    2. On behalf of the Monterey County Health Department, I express my strong support in
challenging the Presidential Memorandum’s exclusion of undocumented immigrants from the
apportionment count. With a 2010 census count of just over 415,000, Monterey County is
already a hard-to-count region because of its high percent of rural populations. Deterring
undocumented workers and their families, who comprise nearly 22% of the county’s population,
from participating in the 2020 U. S. Census, could result in a crippling effect on our population’s
health, education systems, built infrastructure, and the delivery of essential public services.

   3. To the extent that the Presidential Memorandum deters immigrants and their households
        Case 1:20-cv-05770-JMF Document 76-24 Filed 08/07/20 Page 3 of 3




from answering the census and those households are undercounted as a result, this could mean a
reduction in federal healthcare funding that provides health, mental health, and injury prevention
for our children, parents, pregnant women, seniors, and people with disabilities. Poor health
outcomes will cause expensive overuse of hospital emergency departments, and could frustrate
our ability to prevent communicable diseases, such as COVID-19. In Monterey County,
undocumented workers are responsible for harvesting and processing a substantial portion of the
nation’s fresh vegetable and fruit production, a $4.4 billion industry. Ill health will result in job
loss, loss of productivity, and devalued agricultural lands.

     4. A 2020 Census undercount will adversely affect Monterey County’s ability to maintain
critical yet aging roads, bridges, harbors, and transportation services. Clean drinking water,
unobstructed waterways, water delivery systems to agricultural lands and homes, clean beaches,
storm and sewer facilities, and access to broadband systems may be negatively affected.

    5. It is said that children are our future, yet for every Monterey County child who is not
counted in the 2020 Census we will lose approximately $200,000 in federal funding that affords
Title I grants for education, special education, the Women, Infants, and Children (WIC) program
and Head Start and Early Head Start programs. A 2020 Census undercount will put our school
districts at risk of losing hundreds of thousands of dollars for early-childhood education, high-
poverty-area schools, special education, foster-care funding, and child-care support for low-
income families. Public health education programs in schools will likely be curtailed, which can
result in higher risk-taking behaviors among middle and high school students.

   6. Beyond an unpredictable stream of funding over the next decade, an undercount of
Monterey County’s 2020 Census population will have detrimental lifelong and intergenerational
impacts on individuals and our broader community’s health and wellbeing.

I declare under penalty of perjury that, to the best of my knowledge, the foregoing is true and
correct.

 Executed on this 3rd day of August, 2020




                                              __________________________
                                              ELSA JIMENEZ
                                              Monterey County Department of Health Director

                                                  2
